DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urzi et al (US 20120159017).
As to claim 1, Urzi discloses a chip (fig. 3 chip 50) comprising:
a first subsystem (PA 52) including a first system bus (Note: Bus for transmitting “req, ack, data, opcode”) and a first interface of a peripheral bus (ASB TX 76), the first interface being connected with the first system bus (see fig. 3); and
a second subsystem (PB 54) including a second system bus bus (Note: Bus for transmitting “req, ack, data, opcode”) and a second interface of the peripheral bus (ASB RX 78), the second interface being connected with the second system bus (see fig. 3).
As to claim 2, Urzi discloses the chip of claim 1, wherein:
the first subsystem is configured to access the first interface through the first system bus (par. 22);

the first subsystem and the second subsystem are configured to communicate with each other through the peripheral bus (par 21 “peripheral bus 70”).
As to claim 4,   Urzi discloses the chip of claim 1, wherein the first system bus and the second system bus are connected to each other through a system bus (par. 22, 25. Note: Data is transmitted to each other through system bus “req, ack, data, opcode”).
As to claim 5,   Urzi discloses the chip of claim 1, wherein the first interface is configured to transmit an operation instruction of the first subsystem to the second interface (par. 22, 25 “opcode”).
As to claim 6,   Urzi discloses the chip of claim 1, wherein the first interface is configured to receive data of the first subsystem and to transmit the data to the second interface (par. 22, 25 “data”).
As to claim 8,   Urzi discloses the chip of claim 1, wherein the second interface is configured to receive data of the second subsystem and to transmit the data to the first interface (par. 22, 25 “data”. Note: The first subsystem 54 and second subsystem 52).
As to claim 14, Urzi discloses a processor (fig. 3) comprising: 
a chip (chip 50) including:
a first subsystem (PA 52) including a first system bus (Note: Bus for transmitting “req, ack, data, opcode”) and a first interface of a peripheral bus (ASB TX 76), the first interface being connected with the first system bus (see fig. 3); and
a second subsystem (PB 54) including a second system bus bus (Note: Bus for transmitting “req, ack, data, opcode”) and a second interface of the peripheral bus (ASB RX 78), the second interface being connected with the second system bus (see fig. 3).
As to claim 15, Urzi discloses a computer system comprising the processor of claim 14 (par. 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Urzi in view of French et al (US 20110174999, French).
As to claim 3, Urzi discloses the chip of claim 1, but does not disclose wherein the first system bus and the second system bus are not connected to each other. In the same field of art (data transfer),  French discloses a node having a node input which is configured to receive a plurality of transactions intended for a plurality of different targets (abstract). In one embodiment, French discloses a chip (fig. 1) comprising a first subsystem including (system A) a first system bus (path 116 on system A) and a second subsystem (system B) a second system bus (path 116 on system B) wherein the first system bus and the second system bus are not connected to each other (par. 119 “galvanic isolation barrier 108”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uzri and French, by not connecting the first system bus and the second system bus to each other. The motivation is to improve the performance of the system (Background, par. 8).

As to claim 16, Urzi discloses the chip as in claim 1 but does not disclose a power system. In the same field of art (data transfer),  French discloses a node having a node input which is configured to receive a plurality of transactions intended for a plurality of different targets (abstract). In one embodiment, French discloses a movable device (fig. 1) comprising a power system (circuitry 102, 104), a chip (chip 106) including: a first subsystem (system A) and a second subsystem (system B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uzri and French, by including a power system. The motivation is to improve the performance of the system (Background, par. 8).
Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Urzi in view of Swarbrick et al (US 20130195210, Swarbrick).
As to claim 7,   Urzi discloses the chip of claim 6, but does not disclose the feature as in claim 7. In the same field of art (data transfer), Swarbrick discloses systems for transmitting data packet over a chip to chip communication link (abstract). In one embodiment, Swarbrick discloses that, in order to ensure that a chip-to-chip communications link is reliable, CRC is checked for each fragment when the fragment is received by a receiver.  When a transmission error is detected by a CRC check, a NACK message is sent to a transmitter to request that the received fragment be replayed (par. 94). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uzri and Swarbrick, by configuring the first interface further, in response to failing to transmit the data to the second interface, to perform at least one of:
transmitting an error indication signal to the first subsystem; or
resetting the first interface.
	The motivation is to improve the reliability of the system (par. 94).
As to claim 9,  Urzi discloses the chip of claim 8, but does not disclose the feature as in claim 9. In the same field of art (data transfer), Swarbrick discloses systems for transmitting data packet over a chip to chip communication link (abstract). In one embodiment, Swarbrick discloses that, in order to ensure that a chip-to-chip communications link is reliable, CRC is checked for each fragment when the fragment is received by a receiver.  When a transmission error is detected by a CRC check, a NACK message is sent to a transmitter to request that the received fragment be replayed (par. 94). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uzri and Swarbrick, by configuring the second interface further, in response to failing to transmit the data to the first interface, to perform at least one of:
transmitting an error indication signal to the first subsystem; or
resetting the first interface.
	The motivation is to improve the reliability of the system (par. 94).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Urzi in view of Kim et al (US 20050021896, Kim).
	As to claim 10, Urzi discloses the chip of claim 1, but does not disclose each of the first system bus and the second system bus includes an Advanced High Performance Bus (AHB) or an Advanced extensible Interface (AXI) bus. In the same field of art (data transfer) Kim discloses a data bus system capable of distributing devices including first and second system buses capable of transmitting data among a plurality of devices  (abstract). In one embodiment, Kim discloses the system bus includes the first AHB bus (AHBN), the second AHB bus (AHBS) (fig. 2-3, par. 22, 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uzri and Kim, by including each of the first system bus and the second system bus with Advanced High Performance Bus (AHB) or an Advanced extensible Interface (AXI) bus. The motivation is to improve the performance of the system (par. 6-7).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Urzi in view of Publication (CN 203982176U, Pub).
For the purpose of examination, the Examiner relies on Google translation as the translation of CN203982176U. 
As to claim 11,   Urzi discloses the chip of claim 1, but does not disclose wherein the peripheral bus includes a serial peripheral interface (SPI) bus, an inter-integrated circuit (I2C) bus, or a universal receiver/transmitter (UART) bus. In the same field of art (data transfer), Pub discloses an intelligent control system method for designing and implementing of two STM32 chips (abstract). In one embodiment, Pub discloses a first subsystem (fig. 1, controller 1 with a baroceptor, a GPS, XBEE module… ) and a second subsystem (controller 2 with a gyro sensor, an acceleration transducer, motor drives, a power supply) are communicated via SPI bus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uzri and Pub, by configuring the peripheral bus to include a serial peripheral interface (SPI) bus, an inter-integrated circuit (I2C) bus, or a universal receiver/transmitter (UART) bus. The motivation is to improve the functionality of the system (page 1).
As to claim 12, Urzi discloses the chip of claim 1, but does not disclose wherein the first subsystem includes an application processor (AP) subsystem and the second subsystem includes a flight control subsystem. In the same field of art (data transfer), Pub discloses an intelligent control system method for designing and implementing of two STM32 chips (abstract). In one embodiment, Pub discloses a first subsystem (main controller 1) includes an application processor (AP) subsystem (page 2 lns 1-8. Note: Master controller 1 controls applications such as:  GPS, XBEE…) and a second subsystem (flight controller 2) includes a flight control subsystem (page. 2 lns 9-15. Note: Flight controller 2 controls a gyro sensor, an acceleration transducer, motor drives, power supply). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uzri and Pub, by configuring the first subsystem to include an application processor (AP) subsystem and the second subsystem to include a flight control subsystem. The motivation is to improve the functionality of the system (page 1).
As to claim 13,   Urzi/Pub discloses the chip of claim 12, wherein the peripheral bus includes a serial peripheral interface (SPI) bus (Pub, fig. 1 “SPI”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184